PER CURIAM.
This is an action for divorce. Appellee husband was plaintiff below. Divorce was granted. The defendant wife appeals. She presents two contentions, (1) that the trial court failed to exercise a sound judicial discretion in denying her a continuance, and (2) that the trial court erred in finding that the appellee-plaintiff had been for the required period a bona fide resident of the District of Columbia.
We find no abuse of discretion in the denial of the continuance. The surrounding facts are too many and too involved to warrant a statement in detail. The motion, or its counterpart, was presented upon three different occasions to three different judges. Defendant, by her statements and behavior, cast doubt upon her own good faith in the matter. In the light of all the circumstances; neither the content nor the manner of presentation of the letter in which the continuance was finálly sought, was compelling, or even persuasive.
We find no error in the finding relating to residence. Certainly it was not clearly erroneous. Plaintiff supported his contention by a multiplicity of facts, in testimony both oral and documentary.
Affirmed,